 Case: 1:16-cv-08637 Document #: 3866 Filed: 10/15/20 Page 1 of 6 PageID #:262049




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 IN RE BROILER CHICKEN ANTITRUST                        No. 1:16-cv-08637
 LITIGATION
                                                        Hon. Thomas M. Durkin
 This Document Relates To: ALL CASES                    Magistrate Judge Jeffrey T. Gilbert


                    DIRECT PURCHASER PLAINTIFFS’ MOTION TO
                    APPOINT SPECIAL MASTERS FOR SETTLEMENT

       Direct Purchaser Plaintiffs (“DPPs”), through their undersigned counsel, and pursuant to

Rule 53 of the Federal Rules of Civil Procedure, hereby move this Court for entry of an Order

appointing Special Masters for Settlement. In support, DPPs state the following:

       As it said in its September 22, 2020 Order, the Court’s goal is the “expedient resolution of

this case.” (ECF No. 3835 at 8.) DPPs share that goal. After more than four years of litigation,

motions for class certification will be filed in two weeks and the close of fact discovery is in sight.

As the Court stated, “an immense amount of motion practice and discovery has occurred” to date.

(ECF No. 3835 at 5–6.) In light of upcoming class certification motion practice, related expert

discovery, considerations raised by the DOJ’s recent Superseding Indictment, and other remaining

pretrial matters, DPPs believe that at this juncture the Court should consider appointing Settlement

Masters to facilitate settlement discussions.

       The Court previously inquired about settlement discussions on February 6, 2018 and on

occasion since then, even suggesting setting aside a day to sit down with the parties to “talk about

where this case is going” and the potential for settlement of this complex litigation. (See, e.g., Ex.

A, Feb. 6, 2018 Hr’g Tr. at 14:18–19; Ex. B, Nov. 13, 2018 Hr’g Tr. at 11:20–18:20.) The timing

may not have been right at that time but DPPs respectfully suggest that it may be now. Significant
 Case: 1:16-cv-08637 Document #: 3866 Filed: 10/15/20 Page 2 of 6 PageID #:262050




work remains to be done. The class plaintiffs are on the cusp of moving for class certification,

which will require the parties to undertake class expert discovery and related Daubert motions.

This will be followed by merits expert discovery, summary judgment, and more Daubert motion

practice. Finally, in just over two years, there will be trials in those cases that are not settled or

otherwise resolved. But proceedings will not end there. The Court has acknowledged that the

related bid-rigging claims, which are stayed until the supply reduction and Georgia Dock claims

are resolved, will necessitate more document discovery and “likely re-taking of hundreds of

depositions.” (ECF No. 3835 at 6.) If not settled, the bid-rigging claims then will require further

pretrial proceedings, summary judgment, and trials.

       DPPs propose two distinguished and eminently qualified candidates as Special Masters,

both well known to this Court. The first is the Honorable Ruben Castillo (Ret.), former Chief Judge

of this Court. Judge Castillo presided over multiple antitrust and class action cases during his 25

years on the bench, and he succeeded in settling difficult cases. The second is the Honorable

Morton Denlow (Ret.), former Magistrate Judge for this Court. Judge Denlow has particular

expertise settling complex class action antitrust cases. He successfully mediated a $97.5 million

settlement in a class action antitrust case against producers of potash, a $4.8 million settlement

involving the containerboard and corrugated paper industry, and a $39 million settlement involving

liquid crystal display (LCD) panels. Both Judge Castillo and Judge Denlow have the experience

and skills to resolve this challenging case. Both also have expressed interest in the role and are

willing to serve as Special Masters.

       Although both Judge Castillo and Judge Denlow are separately qualified to independently

serve as a Special Master, given the number of parties and the potential for conflicts of interest,

DPPs put forward that they both be appointed to jointly serve as Special Masters. Having two




                                                  2
 Case: 1:16-cv-08637 Document #: 3866 Filed: 10/15/20 Page 3 of 6 PageID #:262051




Special Masters will aid with timing, while their differing styles will also serve as a benefit: where

one is not successful the other may succeed. However, if the Court prefers to appoint only a single

Special Master, DPPs are equally amenable to the selection of either Judge Castillo or Judge

Denlow. DPPs suggest that the appointments occur now with initial meetings to begin in

November, with status reports to the Court as appropriate. Appointing Special Masters to focus on

settlement will allow the case and settlement talks to proceed on parallel tracks, thereby avoiding

any additional delays to the case schedule.

       Settlement masters have proven successful in large, complex class actions. For instance, in

In re Automotive Parts Antitrust Litig., No. 2:12-md-02311 (E.D. Mich.), the court appointed a

Settlement Master at the parties’ request, after concluding that “pursuant to Federal Rule of Civil

Procedure 53(a)(1)(C), the appointment of a master would aid significantly the progress of this

litigation without imposing unreasonable expenses on the parties.” (Ex. C, Feb. 14, 2017 Amended

Order Appointing Settlement Master at p. 1.) The Settlement Master in Auto Parts mediated

several successful settlements. Moreover, mandatory mediation has already had positive results

during COVID-19 in the Circuit Court of Cook County, despite parties’ initial unwillingness,

where General Administrative Order 20-7 mandated “pre-trial of cases that were ready for trial but

were not permitted to proceed due to the COVID-19 pandemic.” (Ex. D, Aug. 26, 2020 Gen.

Admin. Order 20-7 at p. 1.)

       DPPs have spoken with liaison counsel for Defendants. Defendants will not join this

motion. It is likely that some or all of Defendants will oppose the motion but need to see what is

filed before they can take a definitive position.




                                                    3
 Case: 1:16-cv-08637 Document #: 3866 Filed: 10/15/20 Page 4 of 6 PageID #:262052




       WHEREFORE, for these reasons, Direct Purchaser Plaintiffs respectfully request this

Court enter an Order appointing Special Masters for Settlement pursuant to Rule 53 of the Federal

Rules of Civil Procedure.




                                               4
 Case: 1:16-cv-08637 Document #: 3866 Filed: 10/15/20 Page 5 of 6 PageID #:262053




Dated: October 15, 2020


W. Joseph Bruckner                            s/ Steven A. Hart
Brian D. Clark                                Steven A. Hart (#6211008)
Simeon A. Morbey                              Brian Eldridge (#6281336)
LOCKRIDGE GRINDAL NAUEN P.L.L.P.              John Marrese (#6306516)
100 Washington Avenue South, Suite 2200       Kyle Pozan (#6306761)
Minneapolis, MN 55401                         HART MCLAUGHLIN & ELDRIDGE, LLC
T: (612) 339-6900                             22 West Washington Street, Suite 1600
F: (612) 339-0981                             Chicago, IL 60602
wjbruckner@locklaw.com                        T: (312) 955-0545
bdclark@locklaw.com                           F: (312) 971-9243
samorbey@locklaw.com                          shart@hmelegal.com
                                              beldridge@hmelegal.com
Bruce L. Simon                                jmarrese@hmelegal.com
Neil Swartzberg                               kpozan@hmelegal.com
PEARSON, SIMON & WARSHAW, LLP
350 Sansome Street, Suite 680                 Direct Purchaser Plaintiffs Interim Liaison
San Francisco, CA 94104                       Class Counsel
T: (415) 433-9000
F: (415) 433-9008
bsimon@pswlaw.com
nswartzberg@pswlaw.com

Clifford H. Pearson
Daniel L. Warshaw
Michael H. Pearson
Bobby Pouya
PEARSON SIMON & WARSHAW, LLP
15165 Ventura Boulevard, Suite 400
Sherman Oaks, CA 92403
T: (818) 788-8300
F: (818) 788-8104
cpearson@pswlaw.com
dwarshaw@pswlaw.com
mpearson@pswlaw.com
bpouya@pswlaw.com

Direct Purchaser Plaintiffs Interim Co-
Lead Class Counsel




                                          5
 Case: 1:16-cv-08637 Document #: 3866 Filed: 10/15/20 Page 6 of 6 PageID #:262054




                                CERTIFICATE OF SERVICE

       I, Steven A. Hart, depose and state that I have served a copy of Direct Purchaser Plaintiffs’

Motion to Appoint Special Master for Settlement upon all counsel of record via the United States

Court for the Northern District of Illinois’ CM/ECF Document Filing System on October 15, 2020.



                                      By: s/ Steven A. Hart

                                      [x] As provided by law pursuant to Rule 5(b) of Fed. Rules
                                          of Civil Procedure, I certify that the statements set forth
                                          herein are true and correct.




                                                 6
